Citation Nr: 1116992	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  03-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  

2. Entitlement to a rating higher than 60 percent for residuals of fracture at T12 with low back pain.  

3. Entitlement to a rating higher than 20 percent for residuals of a right shoulder injury.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION 

The Veteran, who is the appellant, served on active duty from February 1972 to June 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in October 2000 and in July 2001, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2004, the Board denied the claim for an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in February 2005, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, vacated and remanded the case to the Board for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In December 2005, the Board remanded the claim for further development. 

After the remand directive was completed, in a decision in November 2006, the Board denied an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  The Veteran then appealed the Board's decision to the Court.  In a Memorandum Decision in June 2008, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  In September 2009, in complying with the Court's Memorandum Decision, the Board remanded the issue for records from the Social Security Administration (SSA) and for adjudication of the claim under 38 C.F.R. § 3.400(o)(2).  Further development remains necessary on the claim for an effective date before February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability.  




Also, the record shows that the Veteran perfected his appeal on claims for increase for residuals of fracture at T12 with low back pain and for residuals of a right shoulder injury.  In a rating decision in October 2000, the RO increased the rating for the back disability to 40 percent and increased the rating for the right shoulder to 20 percent.  In November 2000, the Veteran submitted a notice of disagreement as to the ratings.  In a rating decision in July 2001, the RO increased the rating for the back disability to 60 percent.  A statement of the case was issued in July 2003 on the claims for increase.  That same month the Veteran timely filed a substantive appeal as to the claims.  Additional procedural and factual development is needed before the claims ca be decided on the merits. 

REMAND

On the claim for an earlier effective date, records from the Social Security Administration show that the Veteran was awarded disability benefits for nonservice-connected disabilities in 1995.  

Before February 2, 2000, the Veteran's combined service-connected disability rating did not meet the minimum percentage requirements for a total disability rating for two or more disabilities with at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more, or one 60 percent disability.  

In the Memorandum Decision of June 2008, the Court noted that the Veteran contended that VA failed to obtain a retrospective medical opinion to determine whether an increase in severity of his condition would be factually ascertainable in the one year prior to his claim for increase, which was received in February 2000.  While the Court did not specifically address this argument, the Court cautioned that "the Board may not equate the absence of evidence with substantive evidence".  





As there is no evidence of record showing that from February 1999 to February 2000 the Veteran was unable to be gainfully employed due to his service-connected disabilities, a VA opinion is necessary to determine whether it is factually ascertainable that one year prior to the receipt of the Veteran's claim there was an increase in his service-connected disabilities which affected his ability to be substantially and gainfully employed.  

As for the claims for increase for the back disability and for the right shoulder, the Veteran has not been provided notice in compliance with The Veterans Claims Assistance Act of 2000 (VCAA).  Further, the Veteran was last afforded a VA examination in June 2001 and in a more recent statement dated in September 2010, the Veteran indicated he has increasing pain in his back and in his right shoulder.  In light of the duty to assist, further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claims for increase for the back disability and right shoulder disability.  

2.  Afford the Veteran a VA orthopedic examination to determine the current severity of the service-connected back and right shoulder disabilities.  

a.)  For the back disability, the examiner is asked to describe:  range of motion in degrees of flexion; ankylosis; objective neurological abnormalities, if any.  The examiner is asked to report any functional loss due to pain, pain on movement (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), swelling, atrophy, fatigue, weakness, and incoordination, to include during flare-ups and with repeated use.  The examiner should also address whether there is additional functional loss associated with flare-ups.  Any additional functional loss should be expressed in terms of additional limitation of motion.

There examiner should also comment on whether the residuals of the fracture are manifested by cord involvement, bed ridden status, or require long leg braces.  

If ankylosis is found the examiner should comment on whether it is based on an unfavorable angle, with marked deformity and involvement of major joint or without other joint involvement; or whether there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  

b.)  For the right shoulder disability, the examiner is asked to indicate whether the right arm is the major extremity or minor extremity and to describe range of motion in degrees of flexion and abduction, or ankylosis.  

The examiner is asked to report any functional loss due to pain, pain on movement (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), swelling, atrophy, fatigue, weakness, and incoordination, to include during flare-ups and with repeated use.  The examiner should also address whether there is additional functional loss associated with flare-ups.  Any additional functional loss should be expressed in terms of additional limitation of motion.

If ankylosis is found the examiner is asked to comment on whether there is favorable ankylosis with abduction to 60 degrees, whether the Veteran can reach the mouth and head; or whether the ankylosis is intermediate between favorable and unfavorable.  

If the humerus is impaired, the examiner should comment on whether there is malunion manifested by marked deformity, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movement, or whether there is a fibrous union.  

3. Obtain a VA opinion and ask the examiner to review the claims folder and provide an opinion on the following: whether from February 1, 1999 to February 2000, the Veteran's service connected disabilities, which consisted of residuals of T12 fracture with low back pain, residuals of a right shoulder injury, appendectomy scar, postoperative vocal cord polyp, and residuals of fracture of right little finger, affected his ability to secure and follow a substantially gainful occupation.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the examiner must explain the basis for why the opinion is speculative.  

4. After the above development is completed, adjudicate the claims.  On the claim for a total disability rating, consider an extraschedular rating under 38 C.F.R. § 4.16(b).   



If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



